
	

113 HR 1486 IH: No Carbon Tax Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1486
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the Secretary of the Treasury and the
		  Administrator of the Environmental Protection Agency from devising or
		  implementing a carbon tax.
	
	
		1.Short titleThis Act may be cited as the
			 No Carbon Tax Act of
			 2013.
		2.Carbon tax
			 prohibition
			(a)In
			 generalThe Secretary of the Treasury and the Administrator of
			 the Environmental Protection Agency are prohibited from devising or
			 implementing a carbon tax.
			(b)DefinitionFor
			 purposes of this section, the term carbon tax means—
				(1)a
			 tax, fee, or price on emissions, including carbon dioxide emissions generated
			 by the burning of coal, natural gas, or oil; or
				(2)a
			 tax, fee, or price on coal, natural gas, or oil based on emissions, including
			 carbon dioxide emissions that would be generated through the fuel’s
			 combustion.
				
